CHRISTIAN, Judge.
The offense is burglary; the punishment, confinement in the penitentiary for four years.
The opinion on a former appeal is found reported in (Tex.Cr.App.) 94 S.W.(2d) at page 466.
The motion for new trial was overruled and notice of appeal given on the 2d of October, 1936. The trial judge entered an-order granting appellant 90 days from the date notice of appeal was given within which to file the bills of exception. The statement of facts and bills of exception were filed January 1, 1937, which was more than 90 days after the notice of appeal was given. By the statute, article 760, subd. 5 C. C. P., this court is precluded from considering either the statement of facts or the bills of exception. Wiggs v. State, 117 Tcx.Cr.R. 539, 36 S.W.(2d) 765.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.